Per Curiam,
The sole assignment of error relates to the refusal of the court below to grant a new trial after a verdict for the plaintiff of $1 damages, in an action in which the defendant is charged with instituting a malicious prosecution. Under the evidence adduced the court might well have directed a verdict for the defendant. There is no reversible error in the charge of the court as to the question of damages, nor anything to suggest that the verdict is perverse or unwarranted. We find nothing to warrant a retrial of this petty controversy.
The judgment is affirmed.